DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 5, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2 and 4-21 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jul. 5, 2022 has been entered and made of record.  In view of the Applicant’s amendments of the abstract, the objection to the specification is expressly withdrawn.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Response to Arguments
Applicant’s arguments dated Jul. 5, 2022 have been considered but are moot because the arguments do not apply to some of the references being used in the current rejection.  Please see the following claim rejections for detailed analysis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1-2, 4-8, 10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCutchen (US 2008/0007645 A1) in view of Kalama (US 2015/0256740 A1).
	As to claim 1, McCutchen teaches a clipping mitigation circuitry (McCutchen, an “active pixel masking system for automatic glare suppression”) comprising: 
	a light valve (McCutchen, FIGS. 1-2, [0052], “variably transmissive screen 40”) configured to be directly coupled to a sensor assembly (McCutchen, FIGS. 1-2, [0024], Examiner interprets the assembly comprising “image sensor 14” and “lens 8” as the sensor assembly, in view of FIG. 3 of the present application) configured to provide sensor feedback indicative a plurality of light levels of an image captured by a camera (McCutchen, FIGS. 1-2, [0025], “the sensor signal 46 is measured 48 to see if it exceeds a given limit. If the answer to this is yes 50 then a masking processor generates a signal 54 to opaque or otherwise darken the pixels in the variably transmissive screen 40 that correspond to the pixels in the image sensor that have been found to be oversaturated or otherwise exceed a given limit”); and  
	a controller (McCutchen, FIG. 1, [0024], a controller comprising “masking processor 30”) comprising a processor (McCutchen, FIG. 1, [0024], “masking processor 30”) and a memory (McCutchen, claim 2, “storage processor”), wherein the processor (McCutchen, FIG. 1, [0024], “masking processor 30”) is configured to: 
	receive the sensor feedback (McCutchen, FIG. 2, [0025], “sensor signal 46”) from the sensor assembly (McCutchen, FIGS. 1-2, [0024], the assembly comprising “image sensor 14” and “lens 8”); 
	identify potential clipping in the image based on the plurality of light levels (McCutchen, see FIGS. 1-2, [0025], “sensor signal 46 is measured 48 to see if it exceeds a given limit”); and 
	adjust the light valve (McCutchen, see FIGS. 1-2, [0025], “variably transmissive screen 40”) configured to reduce an amount of light captured by the camera (McCutchen, [0011], “the mask is dynamically variable to cover bright lights that are in motion, either from the motion of these lights or the motion of the camera or both”; McCutchen, FIGS. 1-2, [0024]-[0025], the camera comprising “lens 8 42”) based on the potential clipping (McCutchen, see FIGS. 1-2, [0025], “if the answer to this is yes 50 then a masking processor generates a signal 54 to opaque or otherwise darken the pixels in the variably transmissive screen 40 that correspond to the pixels in the image sensor that have been found to be oversaturated or otherwise exceed a given limit”).  
	McCutchen fails to explicitly teach “receive a user input indicative of an intended viewing device, an intended viewing method, whether the image is part of a video or is a still image, or any combination thereof”.
	However, Kalama teaches the concept of receive a user input indicative of an intended viewing device, an intended viewing method, whether the image is part of a video or is a still image, or any combination thereof (Kalama, FIG. 6, [0047], “prompt the user 305 for input with buttons 690, 692 as to whether the image capture should be performed in still or video mode”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “active pixel masking system for automatic glare suppression” taught by McCutchen to further comprise prompt buttons such as “still 690” and “video 692” so as to use the “user input” for performing the step of “identifying potential clipping in the image” based on the user input (Kalama, FIG. 6, [0047], “still 690” or “video 692”), as taught by Kalama, in order to “allow the user to confidently capture the "perfect shot" of a live event they are attending or participating in without actually needing to look (or continually look) through the screen of their device (e.g., in an "eyes-free manner")” (Kalama, [0007]).
	As to claim 2, McCutchen teaches the clipping mitigation circuitry of claim 1, wherein the processor (McCutchen, FIG. 1, [0024], “masking processor 30”) is configured to: 
	identify one or more locations of the potential clipping within the image based on the plurality of light levels; and adjust the light valve to reduce the amount of light captured by the camera at the one or more locations (McCutchen, FIG. 1, [0024], “a masking processor 30 outputs a masking signal 32 to the LCD screen 6 in front of the lens 8 to opaque or otherwise darken the pixel locations on the LCD screen 34 that correspond to the locations of the oversaturated pixels 28 in the sensor 14”).
	As to claim 4, McCutchen teaches the clipping mitigation circuitry of claim 1, wherein the light valve (McCutchen, see McCutchen, FIG. 1, [0024], “LCD screen 6”; FIG. 2, [0025], “variably transmissive screen 40”) is configured for (McCutchen, see FIGS. 1-2) attachment to (McCutchen, see FIGS. 1-2) the camera (McCutchen, [0011], “the mask is dynamically variable to cover bright lights that are in motion, either from the motion of these lights or the motion of the camera or both”; McCutchen, FIGS. 1-2, [0024]-[0025], the camera comprising “lens 8 42”), configured to be rigidly coupled to (McCutchen, see FIGS. 1-2) the sensor assembly (McCutchen, FIGS. 1-2, [0024], the assembly comprising “image sensor 14” and “lens 8”), or both.  
	As to claim 5, McCutchen teaches the clipping mitigation circuitry of claim 3, wherein the light valve (McCutchen, see McCutchen, FIG. 1, [0024], “LCD screen 6”; FIG. 2, [0025], “variably transmissive screen 40”) comprises a liquid crystal display (LCD) screen (McCutchen, see McCutchen, FIG. 1, [0024], “LCD screen 6”; FIG. 2, [0025], “variably transmissive screen 40”) configured to reduce the amount of light captured by the camera (McCutchen, see FIGS. 1, [0024], “this opaquing of the LCD therefore masks the incoming light 4 from entering the lens 8 and reaching the sensor, and thereby greatly reduces the secondary effects of flare, glare and blooming in the final image 36”).  
	As to claim 6, McCutchen teaches the clipping mitigation circuitry of claim 1, wherein the processor (McCutchen, FIG. 1, [0024], “masking processor 30”) is configured to: 
	identify one or more locations of the potential clipping within the image based on a maximum light level of the plurality of light levels (McCutchen, see FIGS. 1-2, [0025], “if the answer to this is yes 50 then a masking processor generates a signal 54 to opaque or otherwise darken the pixels in the variably transmissive screen 40 that correspond to the pixels in the image sensor that have been found to be oversaturated or otherwise exceed a given limit”), the maximum light level or another light level exceeding a threshold value, a collection of adjacent pixels of the image having the maximum light level, the collection of adjacent pixels exceeding a threshold pixel value, a contrast between first light levels of the collection of adjacent pixels and second light levels of other pixels, or any combination thereof (McCutchen, FIG. 1, [0024], “a limiting circuit 22 detects any signals within any pixel sequence over a given threshold 24, typically expressed in video signals as 100 IRE units, which correspond to glare or other undesired effects in the image”); and 
	adjust the light valve to reduce the amount of light captured by the camera at the one or more locations (McCutchen, FIG. 1, [0024], “a masking processor 30 outputs a masking signal 32 to the LCD screen 6 in front of the lens 8 to opaque or otherwise darken the pixel locations on the LCD screen 34 that correspond to the locations of the oversaturated pixels 28 in the sensor 14”).  
	As to claim 7, McCutchen teaches the clipping mitigation circuitry of claim 1, wherein the image comprises a first image (McCutchen, FIG. 3, [0025], “FIG. 3 is a flow diagram that shows how this response can be graduated to avoid overcompensation”; “for example, the initial correction applied to the oversaturated pixels might be only 50% opacity instead of 100% opacity”; Examiner interprets the image to which the “initial correction of 50% opacity” as the 1st image), and wherein the processor (McCutchen, FIG. 1, [0024], “masking processor 30”) is configured to: 
	determine an adjustment to the light valve that reduces the potential clipping (McCutchen, FIG. 3, [0025], “if the result of a subsequent measurement 50 shows that this correction is sufficient to prevent oversaturation and prevent glare, then no further correction is done”); 
	determine a smoothing operation comprising a percentage of the adjustment to implement for a second image based on a size of each location of the potential clipping within the first image, wherein the camera is configured to capture the second image subsequent to the first image (McCutchen, FIG. 3, [0025], “if the pixels are still shown to be oversaturated, then a further amount of opacity, for example 75% instead of 50% is applied during the next frame cycle”; Examiner interprets the image in the “next frame cycle” with “75% opacity correction” as the 2nd image); and 
	adjust the light valve based on the smoothing operation to reduce the potential clipping in the second image by the percentage of the adjustment (McCutchen, FIG. 3, [0025], “and continuously measured and increased each frame cycle until the desired result is accomplished”).  
	As to claim 8, McCutchen teaches the clipping mitigation circuitry of claim 1, wherein the processor (McCutchen, FIG. 1, [0024], “masking processor 30”) is configured to iteratively adjust the light valve based on a plurality of light levels for each image of a plurality images captured by the camera subsequent to the image on a frame-by-frame basis (McCutchen, FIG. 3, [0025], “and continuously measured and increased each frame cycle until the desired result is accomplished … the amount of correction per frame cycle can be adjusted according to the desired speed of correction”).
	As to claim 10, McCutchen teaches the clipping mitigation circuitry of claim 1, comprising the sensor assembly (McCutchen, FIGS. 1-2, [0024], the assembly comprising “image sensor 14” and “lens 8”), wherein the sensor assembly (McCutchen, FIGS. 1-2, [0024], the assembly comprising “image sensor 14” and “lens 8”) comprises one or more sensors (McCutchen, FIGS. 1-2, [0025], “image sensor 14”, i.e., “image sensor 44” in association with “step 48”) configured to provide (McCutchen, see FIG. 2) the sensor feedback (McCutchen, FIG. 2, [0025], “sensor signal 46”), and wherein the one or more sensors (McCutchen, FIGS. 1-2, [0025], “image sensor 14”, i.e., “image sensor 44” in association with “step 48”) comprises a plurality of photodiodes (McCutchen, e.g., see FIGS. 4-5, [0025], “CCD 70”), and each photodiode is configured to sense the amount of light (McCutchen, [0004], e.g., “in charge-coupled-device (CCD) video systems, the sensor chips react to extreme light sources by what is called "spill" or "blooming" where the electrical charge caused by the light spills over into adjacent cells on the sensor”).  
	As to claim 16, McCutchen in view of Kalama teaches a camera assembly (McCutchen, FIG. 1, [0014], a “glare suppression system”) comprising: 
	a sensor assembly (McCutchen, FIGS. 1-2, [0024], the assembly comprising “image sensor 14” and “lens 8”) configured to detect light (McCutchen, FIG. 1, [0024], “light 4”) entering the camera assembly (McCutchen, FIGS. 1-2, [0024], the assembly comprising “image sensor 14” and “lens 8”); and 23312135-1 
	light-blocking circuitry (McCutchen, FIGS. 1-3, [0024], “LCD screen 34”; [0025], “variably transmissive screen 40”) configured to block light directed toward the sensor assembly (McCutchen, FIGS. 1-3, [0024], “a masking processor 30 outputs a masking signal 32 to the LCD screen 6 in front of the lens 8 to opaque or otherwise darken the pixel locations on the LCD screen 34 that correspond to the locations of the oversaturated pixels 28 in the sensor 14”), wherein the light-blocking circuitry (McCutchen, FIGS. 1-3, [0024], “LCD screen 34”; [0025], “variably transmissive screen 40”) is configured to receive a command indicative of an adjustment to block light entering the camera assembly to prevent potential clipping in an image captured by the camera assembly (McCutchen, FIGS. 1-3, [0025], e.g., “a signal 54 to opaque or otherwise darken the pixels in the variably transmissive screen 40 that correspond to the pixels in the image sensor that have been found to be oversaturated or otherwise exceed a given limit”) based at least in part on a user input indicative of an intended viewing device, an intended viewing method, whether the image is part of a video or is a still image, or any combination thereof (Kalama, FIG. 6, [0047], “prompt the user 305 for input with buttons 690, 692 as to whether the image capture should be performed in still or video mode”), and
	wherein the light-blocking circuitry (McCutchen, FIGS. 1-3, [0024], “LCD screen 34”; [0025], “variably transmissive screen 40”) is coupled to the sensor assembly (McCutchen, FIGS. 1-2, [0024], the assembly comprising “image sensor 14” and “lens 8”) and configured to be disposed between a lens of the camera assembly (McCutchen, FIG. 1, [0037], “the location of the variably transmissive screen is here described as being in front of the lens, but it could also have additional lens elements in front of it for better overall optical performance”; Examiner interprets the one of the “additional lens elements in front of variably transmissive screen 40” as the lens of the camera assembly) and the sensor assembly (McCutchen, FIGS. 1-2, [0024], the assembly comprising “image sensor 14” and “lens 8”).  Examiner renders the same motivation as in claim 1.
	As to claim 17, McCutchen teaches the camera assembly of claim 16, wherein the light-blocking circuitry (McCutchen, FIGS. 1-3, [0024], “LCD screen 34”; [0025], “variably transmissive screen 40”) comprises a liquid crystal display (LCD) screen (McCutchen, FIGS. 1-3, [0024], “LCD screen 34”) configured to reduce an amount of light directed toward the sensor assembly (McCutchen, FIGS. 1-3, [0024], “this opaquing of the LCD therefore masks the incoming light 4 from entering the lens 8 and reaching the sensor, and thereby greatly reduces the secondary effects of flare, glare and blooming in the final image 36”).  
	As to claims 18-20, they recite the similar limitations as in claims 1, 6 and 8, respectively, and McCutchen teaches them.  Please see claims 1, 6 and 8 for detailed analysis. 

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCutchen (US 2008/0007645 A1) in view of Kalama (US 2015/0256740 A1) and Mertens (US 2016/0307602 A1).
	As to claim 11, McCutchen in view of Kalama teaches a method (McCutchen, a method for the “active pixel masking system for automatic glare suppression”) for controlling a light valve (McCutchen, FIGS. 1-2, [0052], “variably transmissive screen 40”) configured to reduce an amount of light captured by a camera (McCutchen, FIGS. 1-2, [0025], “the sensor signal 46 is measured 48 to see if it exceeds a given limit. If the answer to this is yes 50 then a masking processor generates a signal 54 to opaque or otherwise darken the pixels in the variably transmissive screen 40 that correspond to the pixels in the image sensor that have been found to be oversaturated or otherwise exceed a given limit”), the method comprising:
	receiving an indication of a plurality of light levels of an image captured by the camera (McCutchen, see FIGS. 1-2, [0025], “ the incoming light is at 38, and the variably transmissive screen is at 40. The light passes through a lens at 42 to an image sensor 44”);
	receiving a user input indicative of an intended viewing device, an intended viewing method, whether the image is part of a video or is a still image, or any combination thereof (Kalama, FIG. 6, [0047], “prompt the user 305 for input with buttons 690, 692 as to whether the image capture should be performed in still or video mode”);
	identifying one or more locations of potential clipping within the image based on the plurality of light levels (McCutchen, see FIGS. 1-2, [0025], “if the answer to this is yes 50 then a masking processor generates a signal 54 to opaque or otherwise darken the pixels in the variably transmissive screen 40 that correspond to the pixels in the image sensor that have been found to be oversaturated or otherwise exceed a given limit”);
	adjusting the light valve to reduce the amount of light captured by the camera at the one or more locations (McCutchen, see FIGS. 1, [0024], “this opaquing of the LCD therefore masks the incoming light 4 from entering the lens 8 and reaching the sensor, and thereby greatly reduces the secondary effects of flare, glare and blooming in the final image 36”).
	McCutchen fails to explicitly teach “determining a Just Noticeable Difference (JND) as an amount of clipping in the image that is noticeable while viewing the image, and wherein the JND is determined based on the user input”.
	However, Martens teaches the concept of determining a Just Noticeable Difference (JND) as an amount of clipping in the image that is noticeable while viewing the image (Martens, FIG. 1, [0067], e.g., “for a high end HDR display in a cinematically lighted living room, this will result in a different processing (namely mapping on a dark region of luminances, in which there are still a number of actually visible just noticeable differences (JNDs) present) than on a typical television and living room as at present, or even an outdoors mobile display (which will just clip the entire dark region to minimum black, so that at least some darkness intent is suggested)”), and wherein the JND is determined based on the user input (Martens, FIGS. 4-5, [0103], “for the user's convenience in changing the intended rendering, profile shapes may be specified not just in luminances, but also in other calibrated units, such as JNDs (for one or several typical display scenarios). For optimal effect, this also depends on calibration of the images/video for the receiving display in its environment”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “step 48” and “user input (still/video)” taught by McCutchen in view of Kalama to be performed based further on the “other calibrated units, such as JNDs” so as to compensate for the JND, as taught by Martens, in order to “offer solutions to further improve the controllability of what an artist would like people to see, versus what would be displayed” (Martens, [0025]).
	As to claims 12-13, they recite the similar limitations as in claims 6-7, respectively, and McCutchen teaches them.  Please see claims 6-7 for detailed analysis.
	As to claim 15, McCutchen teaches the method of claim 11, wherein adjusting the light valve comprises: 
	identifying one or more portions of the light valve corresponding to the locations of potential clipping (McCutchen, FIG. 4, [0027], “the masked area 34 of the LCD screen 6 corresponds to the oversaturated pixels 28 in the image sensor 14 in a given frame period 58”); 
	identifying a respective percentage adjustment for each portion of the one or more portions based on the plurality of light levels (McCutchen, FIGS. 2-3, [0025], “for example, the initial correction applied to the oversaturated pixels might be only 50% opacity instead of 100% opacity”); and 
	reducing the amount of light passing through each portion by the respective percentage adjustment (McCutchen, FIGS. 2-3, [0025], “for example 75% instead of 50% is applied during the next frame cycle, and continuously measured and increased each frame cycle until the desired result is accomplished”).
	 
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McCutchen (US 2008/0007645 A1) in view of Kalama (US 2015/0256740 A1) and Bean et al. (US 2003/0052989 A1).
	As to claim 9, McCutchen fails to explicitly teach the clipping mitigation circuitry of claim 1, wherein the processor is configured to: 21312135-1receive an additional user input indicative of an adjustable portion of the light valve based on the potential clipping, one or more locations of the potential clipping, a size of each location of the one or more locations, an adjustment color for each location of the one or more locations, or any combination thereof, and adjust the light valve to reduce the amount of light captured by the camera based on the additional user input.  
However, Bean teaches the concept of receiving an additional user input indicative of an adjustable portion of the light valve based on the potential clipping, one or more locations of the potential clipping, a size of each location of the one or more locations, an adjustment color for each location of the one or more locations, or any combination thereof, and adjust the light valve to reduce the amount of light captured by the camera based on the additional user input (Bean, [0037], “the various embodiments of the method and apparatus according to the invention may be applied to a digital still camera that includes a processor or circuitry to control the shutter device 114 and individual shutter elements 204. The invention differs from the prior art in that the user may control exposure regions and exposure time periods in the image capture. The user may expose regions of an image for varied exposure time periods. In addition, a LCD shutter may be employed that compensates for polarized light”).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “masking processor 30” taught by McCutchen to be further controlled by user’s manual selection of regions in the displayed image, as taught by Bean, in order to provide that  “an electronic LCD shutter can be set to varying levels of opacity in order to reduce the brightness of very bright scenes” (Bean, [0006]) by user’s manual selection as well as automatic feedback control.
	As to claim 14, it recites the similar limitations as in claim 9, and Bean teaches them.  Examiner renders the same motivation as in claim 9.  Please see claim 9 for detailed analysis.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over McCutchen (US 2008/0007645 A1) in view of Kalama (US 2015/0256740 A1) and Akkaya et al. (US 2017/0230551 A1).
	As to claim 21, McCutchen in view of Kalama fails to explicitly teach the clipping mitigation circuitry of claim 10, wherein the one or more sensors comprise a plurality of microlenses and a plurality of color filters disposed between the light valve and the plurality of photodiodes, and wherein the plurality of photodiodes are configured to sense the amount of light passed through the plurality of microlenses and the plurality of color filters.
	However, Akkaya teaches the concept that the one or more sensors (Akkaya, FIG. 4, [0015], “camera 12 includes a sensor array 28 … CMOS elements”) comprise a plurality of microlenses (Akkaya, FIG. 4, [0015], “microlens array 32”) and a plurality of color filters (Akkaya, FIG. 4, [0017], “color filter array (CFA) 36”) disposed between (Akkaya, see FIG. 4) the light valve (Akkaya, FIG. 4, [0017], “electronically switchable light valve 40”) and the plurality of photodiodes (Akkaya, FIG. 4, [0015], “camera 12 includes a sensor array 28 … CMOS elements”), and wherein the plurality of photodiodes (Akkaya, FIG. 4, [0015], “camera 12 includes a sensor array 28 … CMOS elements”) are configured to sense the amount of light (Akkaya, see FIG. 4) passed through the plurality of microlenses (Akkaya, FIG. 4, [0015], “microlens array 32”) and the plurality of color filters (Akkaya, FIG. 4, [0017], “color filter array (CFA) 36”). 
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “variably transmissive screen 40” taught by McCutchen to further comprise “microlens array 32” and “color filter array (CFA) 36”, as taught by Akkaya, in order to provide a “combination flat- and depth-imaging camera that overcomes the issue noted above”, i.e., “a disadvantage that both visible and IR images are acquired on less than the full area of the sensor array, which decreases both the resolution and the signal-to-noise ratio for both images” (Akkaya, [0011]-[0012]).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Govindasamy (US 2018/0089516 A1) teaches the concept of “identifying presence of glare and position of glare” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jul. 27, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***